OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the matter remitted to Supreme Court, Albany County, with directions to remand to the State Civil Service Commission for a hearing.
While we are in agreement with the Appellate Division that respondent State Civil Service Commission could act, pursuant to section 25 of the Civil Service Law, to rescind the appointments of petitioners as police officers in the City of Rensselaer, we are of the opinion that petitioners are entitled to a hearing on the issue whether they had submitted to physical examinations prior to their appointments and satisfied the visual acuity standards established by law. Inasmuch as. petitioners made timely requests for such hearings and in light of the drastic consequences which may befall petitioners by the rescission of their appointments, petitioners must be accorded the opportunity to present proof at a plenary hearing to substantiate their allegations that they had satisfied the visual acuity standard, as verified by duly performed medical examinations, prior to their appointment. (Cf. Matter of Canarelli v New York State Dept. of Civ. Serv., 44 AD2d 645; Matter of McShane v City Civ. Serv. Comm., 51 AD2d 521.)
*959Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.